Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed July 14th, 2022, with respect to the 35 USC 103 rejections of claims 1-16 have been fully considered but are not persuasive.
Applicant argues that the modified limitation of providing control signals “based on” a physical traversal distance distinguishes the claims from Kondo’s disclosure of circuits “designed” to reside in different region paths.
In response to the above argument, Examiner respectfully disagrees.  Kondo repeatedly discloses the use of a delay circuit that is intentionally adjusted based on physical traversal distance of signals in order to align data within the processor pipeline.  The circuits of Kondo are not merely designed to have different traversal distances, as these signals are then controlled by a delay circuit to be appropriately aligned (Kondo Fig 7, 7:38-8:3).  Therefore, Applicant’s arguments are not considered persuasive and the rejections are maintained.
Regarding claim 17, new grounds of rejection are presented below that include all limitations of the claim, and therefore this Office Action will remain non-final.

The rest of Applicant’s arguments are based on the arguments addressed above.  Above responses are thus applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-7, 9-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brandt et al (US 2018/0165199, herein Brandt) in view of Kondo (US 6,101,621) and Sanghai et al (US 2014/0115301, herein Sanghai).

In regards to claim 1, Brandt teaches an apparatus comprising:
a pipeline comprising a first portion and a second portion (Brandt, Fig., Fig. 1B and 23, pipeline 100 send signals to different execution units [first and second portions]); 
a controller configured to provide control signals to the first portion and the second portion of the pipeline (Brandt, Fig. 1B and 23, paragraph 204, 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303, which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]), and
a scheduler configured to cause a first subset of bits of an instruction to be provided to the first portion and a second subset of bits of the instruction to the second portion (Brandt, Fig. 1B and 23, paragraph 82 and 204, the scheduler unit include scheduling circuitry for scheduling micro-ops to be executed.  A 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303 [first and second subset of bits], which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]).

Brandt fails to teach wherein a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline is shorter than a second physical distance traversed by control signals propagating from the controller to the second portion of the pipeline, providing the signals at different times, or wherein the scheduler is further configured to tag the instruction with a set of bits that indicates whether the second subset of the bits of the instruction is to be executed by the pipeline.
Kondo teaches a controller which provides control signals to a first portion of a pipeline based on a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline being shorter than a second physical distance traversed by the control signals propagating from the controller to the second portion of the pipeline, and wherein the signals are provided at different times (Figs 3-4B & 7, 7:53-8:13, signals sent between pipeline stages take longer depending on the distanced traversed, propagation time from A to B2 takes longer than A to B1, delay circuit 206 controls delay between signals 202 & 204 to align them).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Brandt by the teachings of Kondo to teach sending control signals at different times based on propagation delays.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to use the scheduler perform synchronization to account for timing differences between the first and second subset of bits sent to different pipeline components.  This would predictably result in improved efficiency because synchronization ensures that associated data is executed correctly in as few cycles as possible, thus increasing the performance of the processor.

Brandt and Kondo fail to teach wherein the scheduler is further configured to tag the instruction with a set of bits that indicates whether the second subset of the bits of the instruction is to be executed by the pipeline.
Sanghai teaches an apparatus comprising a pipeline comprising a first and second portion (Fig 2, Abstract, [0010], plurality of execution lanes) wherein a scheduler is configured to tag an instruction with a set of bits that indicates whether a second subset of the bits of the instruction is to be executed by the pipeline ([0010-0011], [0029], execution mask per instruction with each bit corresponding to a lane & [0031], mask bits set during execution by control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brandt and Kondo with those of Sanghai to utilize masked execution.  While Brandt does contemplate the use of masks to control per-element writing of an instruction (Brandt [0437]) as well as the use of distinct execution lanes (Brandt [0207-0209]), Brandt does not explicitly disclose the use of masks or mask registers to control execution at per-lane granularity.  However, given both Brandt and Sanghai disclose the use of mask registers to control instruction execution, and masked instruction execution is a routine and conventional aspect of the microprocessor art, using a mask register to control which execution lane is active per instruction would enable additional control over instruction execution that may increase the efficiency or throughput of the processor.  As this would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

As to claim 9, this claim is the method claim corresponding to the apparatus claim 1 and is rejected for the same reasons, mutatis mutandis, and further teaching a register file (Brandt, Fig. 19, register file 1906).

Regarding claim 17, Brandt teaches a method comprising:
providing, from a physical register file, a first subset of bits of an instruction to a first portion of a pipeline (Brandt, Fig., Fig. 1B and 23, pipeline 100 send signals to different execution units [first and second portions] & Fig 19, register file 1906); 
providing a second subset of bits of the instruction from the physical register file to a second portion of the pipeline (Brandt, Fig. 1B and 23, paragraph 204, 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303, which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]), and
a scheduler configured to cause a first subset of bits of an instruction to be provided to the first portion and a second subset of bits of the instruction to the second portion (Brandt, Fig. 1B and 23, paragraph 82 and 204, the scheduler unit include scheduling circuitry for scheduling micro-ops to be executed.  A 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303 [first and second subset of bits], which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]).

Brandt fails to teach delaying provision of the second subset of bits by a time interval that is determined based on a difference between a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline and a second physical distance traversed by the control signals propagating from the controller to the second portion of the pipeline, or tagging the instruction with a set of bits that indicates whether the second subset of the bits of the instruction is to be executed by the pipeline.
Kondo teaches a controller which delaying provision of the second subset of bits by a time interval that is determined based on a difference between a first physical distance traversed by control signals propagating from the controller to the first portion of the pipeline and a second physical distance traversed by the control signals propagating from the controller to the second portion of the pipeline (Figs 3-4B & 7, 7:53-8:13, signals sent between pipeline stages take longer depending on the distanced traversed, propagation time from A to B2 takes longer than A to B1, delay circuit 206 controls delay between signals 202 & 204 to align them).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Brandt by the teachings of Kondo to teach sending control signals at different times based on propagation delays.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to use the scheduler perform synchronization to account for timing differences between the first and second subset of bits sent to different pipeline components.  This would predictably result in improved efficiency because synchronization ensures that associated data is executed correctly in as few cycles as possible, thus increasing the performance of the processor.

Brandt and Kondo fail to teach tagging the instruction with a set of bits that indicates whether the second subset of the bits of the instruction is to be executed by the pipeline.
Sanghai teaches an apparatus comprising a pipeline comprising a first and second portion (Fig 2, Abstract, [0010], plurality of execution lanes) wherein a scheduler is configured to tag an instruction with a set of bits that indicates whether a second subset of the bits of the instruction is to be executed by the pipeline ([0010-0011], [0029], execution mask per instruction with each bit corresponding to a lane & [0031], mask bits set during execution by control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brandt and Kondo with those of Sanghai to utilize masked execution.  While Brandt does contemplate the use of masks to control per-element writing of an instruction (Brandt [0437]) as well as the use of distinct execution lanes (Brandt [0207-0209]), Brandt does not explicitly disclose the use of masks or mask registers to control execution at per-lane granularity.  However, given both Brandt and Sanghai disclose the use of mask registers to control instruction execution, and masked instruction execution is a routine and conventional aspect of the microprocessor art, using a mask register to control which execution lane is active per instruction would enable additional control over instruction execution that may increase the efficiency or throughput of the processor.  As this would merely entail a combination of known prior art elements to achieve predictable results, it would have been obvious to one of ordinary skill in the art.

In regards to claim 2, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, and further teaches wherein a propagation time of the control signals from the controller to the first portion of the pipeline is less than a propagation time of the control signals from the controller to the second portion of the pipeline (Kondo Figs 3-4B).

As to claim 10, this claim is the method claim corresponding to the apparatus claim 2 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

In regards to claim 3, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, and further teaches wherein the first time corresponds to a first cycle of execution of the pipeline and the second time corresponds to a second cycle of execution of the pipeline (Kondo Fig 4A).

As to claim 11, this claim is the method claim corresponding to the apparatus claim 3 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

In regards to claim 4, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 3, wherein the second cycle is one cycle later than the first cycle (Kondo Fig 4A).

As to claim 12, this claim is the method claim corresponding to the apparatus claim 4 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

As to claim 18, this claim is the method claim corresponding to the apparatus claim 4 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 17 above.

In regards to claim 5, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 4, and further teaches wherein the scheduler is configured to dispatch instructions that do not convey information between the first portion and the second portion of the pipeline on average once per cycle with a single cycle latency. (Brandt, paragraph 206, Fig. 23, some embodiments, the 256-bit instruction can be "split" into two distinct .mu.ops, which are independently scheduled and executed on one or more execution units [do not convey information between the first portion and the second portion]. As Examiner previously noted, it would be obvious to have cycle delays of various lengths [dispatch on average once per cycle with a single cycle latency]).

As to claim 13, this claim is the method claim corresponding to the apparatus claim 5 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

In regards to claim 6, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 5, wherein the scheduler is configured to dispatch instructions that convey information between the first portion and the second portion of the pipeline with a three cycle latency. (Brandt, paragraph 208, Fig. 24, Cross-lane operations & Kondo Fig 5, activation of critical path begins on third cycle).

As to claim 14, this claim is the method claim corresponding to the apparatus claim 6 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

As to claim 19, this claim is the method claim corresponding to the apparatus claim 6 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 17 above.

In regards to claim 7, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, wherein the first subset of bits includes a lower 128 bits of a 256 bit instruction and the second subset of bits includes an upper 128 bits of a 256 bit instruction (Brandt, Fig. 23, paragraph 204, A 256-bit instruction 2301 is decoded by splitting it into 2 128-bit .mu.ops 2302 and 2303 [first and second subset of bits], which are then scheduled independently for execution [provide control signals] on one or more 128-bit execution units 2304, 2305 [first portion and second portion]).  

As to claim 15, this claim is the method claim corresponding to the apparatus claim 7 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

	Regarding claim 8, the combination of Brandt, Kondo, and Sanghai teaches the apparatus of claim 1, wherein the set of bits further indicates whether the first subset of the bits of the instruction is to be executed by the pipeline, (Sanghai [0011], [0029], per-lane execution mask), and wherein the first time is determined based on a propagation time of the control signals from the controller to the first portion of the pipeline and the second time is determined based on a propagation time of the control signals from the controller to the second portion of the pipeline (Kondo Figs 3-4B, 7:53-8:13, signals sent between pipeline stages take longer depending on distance traversed, propagation time from A to B2 takes longer than A to B1).

As to claim 16, this claim is the method claim corresponding to the apparatus claim 8 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 9 above.

As to claim 20, this claim is the method claim corresponding to the apparatus claim 8 and is rejected for the same reasons, mutatis mutandis, and with the added limitations of claim 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oshima (US 2015/0381476) teaches a controller that selects a relay switch with a shorter channel length to provide a data packet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/Primary Examiner, Art Unit 2182